Citation Nr: 0007118	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to May 
1966.

By rating decision of April 1981, the RO in San Juan, Puerto 
Rico, denied, among other things, service connection for a 
psychiatric disorder, trauma to the neck and right shoulder.  
The veteran was notified of the denial in a May 1981 letter.  
He did not appeal and the decision became final.

By final decision of April 1994, the Board of Veterans' 
Appeals (Board) denied service connection for a low back 
disorder, and found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a nervous condition.  The veteran's appeal of 
that decision to the United States Court of Appeals for 
Veterans Claims (formerly the United Stated Court of Veterans 
Appeals) (Court) was dismissed for lack of jurisdiction in 
October 1995.

Thereafter, by rating decision of October 1996, the RO denied 
service connection for a right foot disorder and found that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for a low back 
disorder and a nervous condition.

The October 1996 rating decision also granted nonservice-
connected pension benefits and proposed a finding of 
incompetency.  The veteran was notified of the proposed 
incompetency determination by letter in November 1996; he did 
not respond.  By rating decision of January 1997, the 
proposed finding of incompetency was implemented by the RO.  
The claims folder appears to show that the veteran's wife was 
acting as his fiduciary after the veteran was deemed 
incompetent, and that she served as the payee for the 
veteran's nonservice-connected pension benefits.  However, 
the claims folder also reflects that the veteran has 
apparently been separated from his wife since at least 1998 
and it is not clear who is currently receiving the veteran's 
VA benefits on his behalf.  Although the issue of fiduciary 
status and the veteran's competency is not before the Board 
at this time, it is recommended that the RO clarify the 
current status of the veteran's competency and/or fiduciary.

The pending appeal now comes before the Board on appeal from 
rating decisions in September 1997 and January 1998.  By 
rating decision of September 1997, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia 
(previously claimed as a nervous condition).  By rating 
decision of January 1998, the RO found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for neck and right shoulder 
and right foot conditions.  The veteran appealed and was 
afforded a hearing at the RO in June 1998 at which time 
testimony was offered on the issues of whether new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for schizophrenia, and 
neck, right shoulder and right foot conditions.  His claims 
were denied by the hearing officer as reflected in a July 
1999 supplemental statement of the case (SSOC).


REMAND

Appellate review of the claims folder shows a completed 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22) naming Veterans of Foreign 
Wars (VFW) as the veteran's representative, effective August 
30, 1990.

In a November 1996 letter, the veteran stated the following 
in a note at the end: "I am no longer a member of the VFW.  
Do not send anymore information to them."  The RO construed 
this statement from the veteran as a revocation of his power 
of attorney in favor of the VFW as reflected in a November 
1996 report of contact in the claims folder.  However, with 
the exception of two letters to the veteran's wife 
(presumably as the veteran's fiduciary following the 
determination that he was incompetent), the RO continued to 
include VFW on all correspondence to the veteran concerning 
his appeal.  VFW was included on all correspondence up 
through November 1999, at which time the service organization 
was dropped from the correspondence.

In a December 1999 letter to the veteran, the VFW was not 
listed as the veteran's representative.  VFW was not provided 
any opportunity to review the veteran's claims folder or to 
submit argument on the veteran's behalf prior to the appeal 
being sent to the Board.  Further, in the certification of 
appeal to the Board (VA Form 8) dated December 6, 1999, the 
RO specifically indicated that the veteran had no 
representative.  Nonetheless, a February 25, 2000, report of 
contact from the VFW reflects that the veteran has remained 
in communication with the VFW concerning his appeal.  Based 
on the foregoing, the Board finds that a remand is warranted 
for the purpose of clarifying the status of the veteran's 
representation, if any, in his pending appeal.

In addition, the Board notes that by rating decision of July 
1999, the RO denied service connection for PTSD.  The denial 
was based on a finding that the veteran did not have a 
confirmed diagnosis of PTSD.  The veteran was notified of the 
denial in an August 1999 letter.  In his September 1999 
substantive appeal to the Board (within one year of the July 
1999 rating decision), the veteran expressed disagreement 
with all issues addressed in the July 1999 rating decision 
and August 1999 supplemental statement of the case (SSOC).  A 
hand-written note on the outside margin of the September 1999 
substantive appeal reflects that the RO construed this 
statement from the veteran as a valid notice of disagreement 
(NOD) to the July 1999 rating decision which denied service 
connection for PTSD.  See 38 C.F.R. § 20.201 (1999).  The 
appellant was not issued a statement of the case (SOC) on 
this issue.  As such, the RO is now required to send the 
appellant an SOC on the issue of entitlement to service 
connection for PTSD in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  In this regard, the Court has 
held that where an NOD has been submitted, the appellant is 
entitled to an SOC.  The failure to issue an SOC is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In addition, with respect to the issue of whether new and 
material evidence has been submitted to reopen a claim of an 
acquired psychiatric disorder other than PTSD, the Board 
notes that the RO issued an SSOC in July 1999.  Subsequent to 
the July 1999 SSOC, the veteran submitted additional 
pertinent evidence concerning that claim which had not 
previously been considered by the RO.  No additional evidence 
was submitted by the veteran concerning his attempts to 
reopen claims of entitlement to service connection involving 
the neck, right shoulder or right foot disorders.  The RO did 
not provide the veteran with an SSOC showing consideration by 
the agency of original jurisdiction.  The veteran has 
contacted the Board and specifically requested that he be 
provided with an SSOC prior to consideration of this issue by 
the Board.  38 C.F.R. § 19.31 (1999) provides, in pertinent 
part, that an SSOC will be furnished to the appellant when 
any additional pertinent evidence is received after an SOC or 
the most recent SSOC has been issued.  As such, on remand, 
the RO should provide the veteran with an SSOC covering any 
newly submitted evidence which has not previously been 
addressed in a prior SOC or SSOC.

The case is REMANDED for the following action:

1.  The RO should contact the veteran and 
clarify whether he wishes to pursue his 
appeal with or without the assistance of 
a representative.  If the veteran desires 
representation, the RO should furnish the 
veteran with a power of attorney form for 
designation of an accredited service 
organization or private attorney as his 
representative.  The veteran should be 
advised in the letter which accompanies 
the power of attorney form that if he 
does not designate a representative in 
response to the RO request, he will be 
recognized as having no representative in 
this appeal.

2.  With respect to the issue of 
entitlement to service connection for 
PTSD, the RO should provide the appellant 
with an SOC, in accordance with the 
provisions of 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  If and only 
if the appellant perfects his appeal by 
submitting a timely and adequate 
substantive appeal on that issue, then 
the RO should return that issue to the 
Board for appellate consideration.

With respect to the issues of whether new 
and material evidence has been submitted 
to reopen claims of entitlement to 
service connection for a psychiatric 
disorder other than PTSD, and neck, right 
shoulder and right foot disabilities, the 
RO should provide the appellant with an 
SSOC, in accordance with the provisions 
of 38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 19.31, which summarizes any newly 
received evidence and provides a complete 
explanation of the decision reached.  The 
veteran, and any designated 
representative, should be given the 
opportunity to respond within the 
applicable time.

Thereafter, if the veteran has designated a representative, 
the claims folder should be referred to the designated 
representative for review and the presentation of argument on 
the veteran's behalf.  If after consideration of an argument 
offered by the designated representative, the benefits sought 
on appeal are not allowed, the case should be returned to the 
Board for further consideration.  The appellant need take no 
action unless otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


